 In the Matter of ALAMO REFINING COMPANY, EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACIIINISTS, LODGE 128, PETITIONERCase No. 39-RC-1393.-Decided February 3, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles Y.Latimer, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all machinists, mainte-nance equipment mechanics, salvageman, toolroom mechanic, and theirrespective helpers, excluding all other employees and all supervisors.,The Employer asserts, however, that only an over-all unit embracingall employees in the operating, laboratory, and maintenance depart-ments is appropriate.The Employer is engaged in the processing of crude oil at its refinerynear Sweeney, Texas.The refinery consists of 3 departments, namelyoperating, laboratory, and maintenance.The maintenance depart-ment is divided into 6 divisions designated as labor; mechanical ; in-strument-electrical;pipe fitter-boilermaker-welding-material han-1Although it desires to represent the toolroom mechanic and his helper,the Petitionerindicated at the hearing that if the Board finds that these employees should not be in-cluded in any unit found appropriate it would agree to their exclusion.88 NLRB No. 99.505 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDdling; miscellaneous crafts; and warehouse.There are approximately1 70 employees in the maintenance department, all of whom are underthe general supervision of the plant engineer and under the immediatesupervision of their respective division foremen.All employees of theEmployer are subject to one company policy with respect to hours ofemployment, vacations and holidays, insurance, medical benefits, andother conditions of employment.There is no history of collective bargaining affecting the employeessought by the Petitioner; 2 and there is no request by any labor organ-ization to represent a unit of employees at this refinery on a plant-wide basis as contended by the Employer.The unit proposed by the Petitioner would embrace approximately30 employees.They include 15 machinists,3 8 machinists' helpers, 2maintenance equipment mechanics, 1 salvageman, 2 salvagemen'shelpers, 1 toolroom mechanic, and 1 toolroom mechanic's helper.With the exception of the latter 2 employees who work in the main-tenance department toolroom and are supervised by the maintenanceforemen, all of the requested employees are employed in the mechan-ical division and are under the supervision of the mechanical divisionforeman.THe record shows that the Employer has a progression programthrough which craft helpers are trained to become skilled craftsmen;similarly craftsmen may become eligible for promotion, and to bidfor vacancies in other classifications.The machinists, and their regularly assigned helpers, have theirheadquarters in the machine shop, although their work may take themthroughout the plant. In the performance of their -duties they usethe precision tools of the machinist trade such as lathes, radial andupright drill presses, shapers, milling machines and grinders, and workto very close tolerances.It is clear from the record that the Employerrecognizes machinists as true craftsmen.The maintenance equipment mechanics are engaged in the mainte-nance and repair of automotive equipment such as tractors, cranes, aircompressors, Diesel motors, and internal combustion engines of alltypes.Although they work in a building known as the garage andfirehouse where the above-described equipment is apparently located,they are like the machinists, under the supervision of the mechanicaldivision foreman.They are required to have experience of severala On May 16, 1949, Pipefitters Local Union No. 195, AFL, was certified by the Boardas the bargaining representative of the Employers' pipe-fitters and helpers.However, asof the date of the hearing, no contract had been negotiated.3 Of this number,seven are classified as machinist, first class,and eight as machinist,second class.As the progression from craftsman, second class, to craftsman,first class,isautomatic after the requisite period of time is served within the craft, the Employermakes no distinction in work assignments between the respective craftsmen. ALAMO REFINING COMPANY507years duration before being considered by the Employer as being quali-fied to perform the duties of their classification.They receive thesame rate of pay as machinists, first class.The salvageman and his helpers work in the machine shop and areengaged in salvaging and reconditioning valves and pipe fittings ofall types.The record indicates that they are highly skilled workersand that at times they interchange with machinists in their work.The toolroorn mechanic and his helper are employed in the main-tenance department toolroom and are under the supervision of themaintenance department foreman.The toolroom occupied by theseemployees is a shop separate and apart from the machine shop whichhas its own tool crib.Approximately 75 percent of their time is spentin issuing and receiving tools and equipment used by the maintenancedepartment employees and by the operating department; the remain-ing 25 percent of their time is devoted to the maintenance and repair ofsuch tools.The Employer argues that the unit sought is inappropriate because,taken as a whole, it does not constitute an identifiable craft unit.Wefind no merit in this contention.We have, in the past, found depart-mental units of machinists and other employees, to be appropriate,where it contained a nucleus of skilled craftsmen, notwithstandingthe fact that not all such employees in the unit possess definite craftskills.4Under these circumstances and upon the basis of the entirerecord in the case, we believe that the employees in the mechanicaldivision constitute a machine shop craft group of the kind which theBoard has frequently found to be appropriate.Although the Petitioner would include in its proposed unit the tool-room mechanic and his helper, we believe that the interests of thesetwo employees are not sufficiently related to those of the employees inthe mechanical division to warrant their inclusion in the same bar-gaining unit.We shall, therefore, exclude the toolroom mechanic andthe tool room mechanic's helper from the unit.We find that all machinists, maintenance equipment mechanics, sal-vagemen, and their respective helpers, excluding all other employeesand all supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.4 International Harvester Company (Indianapolis Works),82 NLRB 740;General Elec-tric Company, Plastics Division of the Chemical Department,81 NLRB 476;Robertshaw-Fulton Controls Company (American Thermometer Company),77 NLRB 316. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of thisDirection of Election,including employees who did not work duringsaid payroll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election,and also excluding employees on strike whoare not entitled to reinstatement,to determine whether or not theydesire to be represented,for purposes of collective bargaining, byInternational Association of Machinists,Lodge 128.